KENNEDY, Justice.
The petitioner, Marshall Henry Collier, was convicted of trafficking in marijuana in August 1984 and was sentenced to life imprisonment. The Court of Criminal Appeals affirmed the conviction, and this Court denied the petition for writ of certio-rari. In May 1986, Collier filed an error eoram nobis petition in Baldwin Circuit Court, which the trial court denied. In 1988, the Court of Criminal Appeals affirmed, without opinion. 537 So.2d 70. This Court granted the petition for writ of certiorari.
We have reviewed the record and considered the arguments in brief and conclude that the issues of this case are identical to those adjudicated in Smitherman v. State, 521 So.2d 1050 (Ala.Crim.App.1987), cert. denied, Ex parte Smitherman, 521 So.2d 1062 (Ala.1988). Based on Smither-man, the judgment is due to be, and it is hereby, affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, JONES and HOUSTON, JJ., concur.